DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer has overcome the double patenting rejection.

Response to Arguments
Applicant's arguments filed 2/26/2021 have been fully considered but they are not persuasive. The applicant argues that assessing a risk associated with a particular entity as disclosed and claimed is patentably distinct from the behavior prediction of Taylor.  The Examiner disagrees.  The entire point of the behavior prediction in Taylor is for assessing risk and taking action.  This is shown in Figure 7 and 8. 
The applicant’s arguments regarding the term adaptive are not persuasive.  The word adapt is defines as “to make fit for (as for a specific or new use or situation) often by modification”.  The word adapt is clearly not limited to making fit for a new use or situation by modification even if this is how adapt is “often” used.  The definition covers “to make fit for a specific use or situation”.  Taylor in Figure 7 and 8 is making response fit for a specific use or situation depending on the risk.  The applicant’s argument is based on a narrow interpretation of a word that has a broad meaning.  If the applicant wants to limit adaptively responding, the applicant should do so with clearly limiting claim language because the Examiner has to consider the full breadth of the claims when determining patentability.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over by U.S. Patent Application Publication Number 2018/0285363 by Dennis et al. in view of U.S. Patent Application Publication Number 2015/0256550 by Taylor et al.
As to claim 1, Dennis teaches a computer-implementable method for resolving an identity of an entity, comprising: parsing entity identifier information (Figure 2, the request is parsed), the parsing generating entity identifier elements from the entity identity information (paragraph 19, demographic fields are generated from the request); classifying an entity identifier element with an entity identifier element type (paragraph 19, the fields are entity identifier elements types), the entity identifier element type comprising a representation of a particular attribute associated with the entity identifier element (paragraph 19, the particular values parsed from each request are attributes associated with the demographic fields), the classifying assigning a particular entity element type to each entity identifier element generated when parsing the entity identifier information (the demographic fields are of different types); normalizing an entity identifier element to provide a normalized entity identifier element (paragraph 20), the normalizing the entity identifier element generating a type-dependent normalized entity identifier element (paragraph 20, normalization is performed on each demographic field), the normalizing using rules stored within a repository of entity identifier normalization rules (paragraph 20 describes the rules that are used by the operation 230.  The rules are computer implemented and thus stored within a repository); and, associating the normalized entity identifier element with the entity to resolve the identity of the entity (paragraphs 26 and 27); however Dennis 
Taylor teaches a method of associating contextual information with the entity (paragraph 46, the collected data is the contextual information), the contextual information comprising information related to a particular user behavior (paragraph 46, user behavior is predicted using the collected data so the data is clearly “related to” a particular user behavior); using an identity of the entity and the contextual information to assess a risk associated with a user behavior of a particular entity (paragraph 46 and step 608 in Figure 6); and adaptively responding to the risk with an associated response (Figures 7 and 8, the system adapts a response based on a risk level).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Dennis regarding resolving identities with the teachings of Taylor regarding identifying behavior based upon risk associated with an entity because such systems can enhance real-time safety of a service (see background of Taylor).
	As to claim 2, see paragraph 19 of Dennis.
	As to claim 3, see paragraph 15 of Dennis, the expanded demographic data resource reads on the claimed repository.
	As to claim 4, Dennis teaches wherein the entity identifier element type comprises an inferred type (paragraph 19); and normalizing the entity identifier element is specific to the entity identifier element (paragraph 20).
	As to claim 5, see steps 250-280 in Figure 2 of Dennis.
	As to claim 6, see paragraph 20 of Dennis, the field and value form a pair.
	As to claims 7-12, they are rejected for the same reasoning as claims 1-6.
	As to claims 13-18, they are rejected for the same reasoning as claims 1-6.

	As to claim 20, see Figure 5 and paragraph 14 of Dennis, the computer shown reads on the term “service provider” in the broadest reasonable interpretation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442